Citation Nr: 1532668	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement on November 2009.  A statement of the case (SOC) was provided on June 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2011.

The Veteran originally requested a Board hearing in his July 2011 Substantive Appeal.  However, in a February 2015 signed correspondence, the Veteran requested that his hearing request be withdrawn.  The Veteran has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The Veteran submitted new evidence in March 2014 and December 2014 with a waiver of RO consideration in June 2015.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his bilateral hearing loss is worse than reflected by his current evaluation.  To this effect, the Veteran has stated that he has trouble hearing people and, as a result, he has very poor social interactions which also affect his abilities to be successful in an employment setting.

The Veteran was provided with a private audiological examination on July 2009.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        85
        80
        90
        95
        100
LEFT
        90
        85
        85
        90
        100
 
Speech audiometry via the speech recognition test (SRT) revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The duplicate report submitted the second time contained a signature by B.F. with credentials ("BS HIS"), which do not signify he is a state-licensed audiologist.  There is also no indication of the type of speech discrimination test utilized. 

The Veteran was provided with a VA examination in October 2009.  The Veteran complained of both bilateral hearing loss and tinnitus.  The examiner noted that the Veteran reported that he had a stroke in 1985 which resulted in cognitive disorders.  The examiner noted that the Veteran's speech was very dis-fluent (reportedly due to nervousness), but information was concise and intelligible.  The examiner
noted however, upon evaluating hearing levels and word recognition ability, that the Veteran's behavioral inconsistencies prevented completion of the tests.  The examiner noted that the Veteran was counseled repeatedly and appeared to be cooperative, but his responses continued to be unreliable.  The examiner's opinion was that inconsistencies were not volitional, but due to the cognitive demands of the tasks presented and therefore there were no credible responses which could be used for rating purposes.  Thus no audiological values were provided for this examination.

The Veteran was provided with an additional VA examination in August 2011.  The Veteran complained of both bilateral hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        95
        95
        100
        100
        105
LEFT
        90
        95
        100
        105
        105
 
Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 58 percent in the left ear.  The examiner noted that the test results were invalid.  The Veteran's speech recognition levels were not consistent with pure tone findings.   Additionally, the Veteran's conversational abilities were consistent with
severe/ profound hearing impairment.  The Veteran and his wife were consistent in reporting the significance of the decline in his hearing over the past year.  The speech recognition scores were performed using a shortened list of words due to the
Veteran's inability to understand most of the words on the list.  In the examiner's opinion, the inconsistencies between the speech recognition and the pure tone testing was not due to an organic loss, but instead due to the Veteran's cognitive deficits.

The Veteran underwent a VA audiological examination in November 2014.  The Veteran complained of both bilateral hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        30
        35
        35
        55
LEFT
        30
        25
        35
        40
        45
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner noted that these results appeared to be valid, as there was good interest reliability.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2014).  Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. 38 C.F.R. § 4.85(c) (2014).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Id. 

While valid testing results were obtained in November 2014, the audiogram shows that the CIDW-22 word list was used rather than the Maryland CNC thereby rendering the evaluation invalid for VA evaluation purposes.  In light of the examiner's ability to obtain testing results, however, the Board finds that the Veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is also asked to do the following:

(a) review the findings from the July 2009, October 2009, August 2011, and November 17, 2014 audiological evaluations; 

(b) describe the functional effects caused by the Veteran's hearing loss.  

(c) if use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., then the examiner should so certify.  

2.  If the VA examiner is again unable to obtain valid testing results due to inconsistencies between the speech recognition and the pure tone testing due to reasons not volitional (e.g., the Veteran's cognitive deficits), then refer the Veteran's claim for an increased rating for bilateral hearing loss to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




